Case 21-30085-hdh11 Doc 156 Filed 02/12/21                  Entered 02/12/21 16:34:29           Page 1 of 41




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 IN RE:                                                §
                                                       §    CASE NO. 21-30085-hdh-11
 NATIONAL RIFLE ASSOCIATION                            §
 OF AMERICA and SEA GIRT LLC,                          §    CHAPTER 11
                                                       §
                 Debtors.1                             §    Jointly Administered

                 THE STATE OF NEW YORK’S MEMORANDUM OF LAW
                   AND BRIEF IN SUPPORT OF MOTION TO DISMISS,
            OR, IN THE ALTERNATIVE, TO APPOINT CHAPTER 11 TRUSTEE

 Gerrit M. Pronske                                          James Sheehan
 State Bar No. 16351640                                     Pro Hac Vice
 Eric M. Van Horn                                           Emily Stern
 State Bar No. 24051465                                     Pro Hac Vice
 Jason P. Kathman                                           Monica Connell
 State Bar No. 24070036                                     Pro Hac Vice
 SPENCER FANE LLP                                           Stephen Thompson
 2200 Ross Avenue, Suite 4800 West                          Pro Hac Vice
 Dallas, TX 75201                                           OFFICE OF THE ATTORNEY GENERAL OF
 (214) 750-3610 – Telephone                                 THE STATE OF NEW YORK
 (214) 750-3612 – Telecopier                                28 Liberty Street
 -and-                                                      New York, NY 10005
 5700 Granite Parkway, Suite 650                            (212) 416-8401
 Plano, TX 75024                                            Email: James.Sheehan@ag.ny.gov
 (972) 324-0300 – Telephone                                 Email: Emily.Stern@ag.ny.gov
 (972) 324-0301 – Telecopier                                Email: Monica.Connell@ag.ny.gov
 Email: gpronske@spencerfane.com                            Email: Steven.Thompson@ag.ny.gov
 Email: ericvanhorn@spencerfane.com
 Email: jkathman@spencerfane.com                            COUNSEL FOR THE PEOPLE OF
                                                            THE STATE OF NEW YORK, BY
 COUNSEL FOR THE PEOPLE OF                                  LETITIA JAMES, ATTORNEY GENERAL
 THE STATE OF NEW YORK, BY                                  OF THE STATE OF NEW YORK
 LETITIA JAMES, ATTORNEY GENERAL
 OF THE STATE OF NEW YORK




 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                                     Entered 02/12/21 16:34:29                        Page 2 of 41




                                                    TABLE OF CONTENTS

 TABLE OF CONTENTS ................................................................Error! Bookmark not defined.
 TABLE OF AUTHORITIES ...................................................................................................... iii
 PRELIMINARY STATEMENT ................................................................................................. 1
 BACKGROUND ........................................................................................................................... 2
      I.        The NYAG’s Regulatory Enforcement Action......................................................... 2
      II.       The NRA’s Attempts and Failure to Delay and Prevent Litigation of the NYAG
                Enforcement Action in the NY State Court .............................................................. 4
                      A. The NRA attempts to litigate counterclaims to the NYAG Enforcement in the
                         Northern District of New York ......................................................................... 4
                      B. The NRA attempts, and fails, to........................................................................ 4
                      C. The NRA attempts, and fails, to move the NYAG Enforcement Action to the
                         United States District Court for the Northern District of Texas through the
                         Judicial Panel on Multidistrict Litigation. ........................................................ 5
      III.      The NRA’s Bankruptcy Petition to “Primarily” Avoid the NYAG’s Enforcement
                Action ........................................................................................................................... 6
      IV.       New York’s Regulation of the Dissolution of New York Charities ........................ 8
 ARGUMENT AND AUTHORITIES .......................................................................................... 9
      I.        The Debtor’s Cases Should Be Dismissed for Cause Because They Were Not
                Filed in Good Faith ..................................................................................................... 9
                      A. Lack of good faith as a basis for dismissal. ...................................................... 9
                      B. The Debtor’s cases were filed to obtain a litigation advantage. ..................... 12
      II.       Alternatively, the Court Should Appoint a Chapter 11 Trustee. ......................... 15
                      A. Cause exists to appoint a Chapter 11 trustee under 11 U.S.C. § 1104(a)(1). . 17
                      B. Appointment of a trustee is also appropriate under § 1104(a)(2) ................... 33
 CONCLUSION ........................................................................................................................... 34




 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE ii
                                                                                                                                     DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                                Entered 02/12/21 16:34:29                    Page 3 of 41




                                               TABLE OF AUTHORITIES

                                                                Cases

 Citizens United v. Schneiderman,
      882 F.3d 374 (2d Cir. 2018) .................................................................................................. 32

 Commodity Futures Trading Comm’n v. Weintraub,
    471 U.S. 343 (1985) .............................................................................................................. 17

 Matter of Elmwood Dev.,
     964 F.2d 508 (5th Cir. 1992) ............................................................................................ 11,12

 In re 1031 Tax Group, LLC,
      374 B.R. 78 (Bankr. S.D.N.Y. 2007) .................................................................................... 18

 In re Antelope Techs., Inc.,
      431 Fed. Appx. 272 (5th Cir. 2011) ...................................................................................... 13

 In re Art Midwest, Inc.,
      No. 04-91225-RFN-11, 2006 WL 306894 (Bankr. N.D. Tex. Jan. 5, 2006) ........................ 11

 In re Bibo, Inc.,
      76 F.3d 256 (9th Cir. 1996) ................................................................................................... 20

 In re Cajun Elec. Power Co-op, Inc.,
      69 F.3d 746 (5th Cir. 1995) ................................................................................................... 18

 In re Cedar Shore Resort, Inc.,
      235 F.3d 375 (8th Cir. 2000) ............................................................................................ 11,12

 In re Delta Ag Grp., LLC,
      596 B.R. 186, (Bankr. W.D. La. 2019) ................................................................................. 12

 In re Evans,
      48 B.R. 46 (Bankr. W.D. Tex. 1985) .......................................................................... 18,31,36

 In re G-I Holdings, Inc.,
      385 F.3d 313 (3d Cir. 2004) .................................................................................................. 19

 In re Humble Place Joint Venture,
      936 F.2d 814 (5th Cir. 1991) ................................................................................................. 10

 In re Ionosphere Clubs, Inc.,
      113 B.R. 164 (Bankr. S.D.N.Y. 1990) .................................................................................. 36



 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE iii
                                                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                                     Entered 02/12/21 16:34:29                       Page 4 of 41




 In re Liberate Techs.,
      314 B.R. 206 (Bankr. N.D. Cal. 2004) .................................................................................. 16

 In re Little Creek Dev. Co.,
       779 F. 2d 1068 (5th Cir. 1986) ............................................................................................. 10

 In re Marvel Entm’t Group, Inc.
      140 F.3d 463 (3d Cir. 1998) ........................................................................................ 18,19,37

 In re Mirant,
      No. 03-46590, 2005 WL 2148362 (Bankr. N.D. Tex. Jan. 26, 2005) ................................... 14

 In re Patman Drilling Int’l, Inc.,
      No. 07-34622-SGJ, 2008 WL 724086 (Bankr. N.D. Tex. 2008) .......................................... 18

 In re Professional Accountants Referral Svcs., Inc.,
      142 B.R. 424 (Bankr. D. Color. 1992) .................................................................................. 20

 In re PRS Insurance Group, Inc.,
      274 B.R. 381 (Bankr. D. Del. 2001)...................................................................................... 20

 In re SGL Carbon Corp.,
      200 F.3d 154 (3d Cir. 1999) ........................................................................................ 14,15,16

 In re Sharon Steel Corp.,
      871 F.2d 1217(3d Cir. 1989) ....................................................................................... 18,19,20

 In re Sherwood Enterprises, Inc.,
      112 B.R. 165 (Bankr. S.D. Tex. 1989) .................................................................................. 12

 In re Silberkaus,
      253 B.R. 890 (Bankr. C.D. Cal. 2000) .................................................................................. 14

 Investors Group, LLC v. Pottorff,
     518 B.R. 380 (N.D. Tex. 2014) ............................................................................................. 13

 Pipkins-Thomas v. United States,
     223 Fed. Appx. 310 (5th Cir. 2007) ...................................................................................... 11

                                                               Statutes
 11 U.S.C. § 1104(a)(1) .................................................................................................................. 17
 11 U.S.C. § 1112(b)(1) .............................................................................................................. 9,12
 11 U.S.C. § 1112(b)(2) ................................................................................................................. 13
 11 U.S.C. §1112(b)(4) .................................................................................................................... 9
 EPTL § 8-1.9 ................................................................................................................................. 32
 N-PCL § 715 ................................................................................................................................. 33


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE iv
                                                                                                                                   DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                                    Entered 02/12/21 16:34:29                       Page 5 of 41




 N-PCL § 715-a ........................................................................................................................ 32, 33
 N-PCL § 907-a ................................................................................................................................ 8
 N-PCL § 907-b ................................................................................................................................ 8
 N-PCL § 1001(d)(3)……………………………...………………………………………………..9
 N-PCL § 1008(a)(15) ...................................................................................................................... 9
 N-PCL § 1115(a)............................................................................................................................. 9




 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE v
                                                                                                                                  DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21              Entered 02/12/21 16:34:29         Page 6 of 41




 TO THE HONORABLE HARLIN D. HALE,
 CHIEF UNITED STATES BANKRUPTCY JUDGE:

        The People of the State of New York, by Letitia James, Attorney General of the State of

 New York (“NYAG”), a party in interest in the above-referenced bankruptcy case, hereby submit

 this Memorandum of Law and Brief (“Brief”) in Support of Motion to Dismiss, or, in the

 Alternative, Appoint Chapter 11 Trustee (“Motion”). In support of the Motion, the NYAG

 respectfully states as follows:

                                   PRELIMINARY STATEMENT

        1.      The NYAG asks this Court to dismiss these bankruptcy cases as having been filed

 in bad faith pursuant to 11 U.S.C. § 1112. In the alternative, the NYAG asks that the Court to order

 the appointment a Chapter 11 trustee pursuant to 11 U.S.C. § 1104(a). Such relief is called for

 given the extraordinary facts present here.

        2.      The National Rifle Association of America, Inc. (“NRA”) seeks bankruptcy

 protection while claiming to be solvent and “in its strongest financial condition in years.” It invokes

 the jurisdiction of this Court while publicly proclaiming that it filed its petition because it is

 “dumping New York,” “utilizing the protection of the bankruptcy court,” and “organizing its legal

 and regulatory matters in an efficient forum,” essentially fleeing or seeking an end run around a

 pending regulatory enforcement action in New York (“NYAG Enforcement Action”).

        3.      The NRA’s bankruptcy petition, and that of its wholly-owned shell company Sea

 Girt LLC (“Sea Girt”), established in Texas three months ago as a toehold for these proceedings,

 were signed by the NRA’s highest officer, Executive Vice President, Wayne LaPierre

 (“LaPierre”). LaPierre is himself charged in the NYAG Enforcement Action with having

 “exploited the organization for his financial benefit, and the benefit of a close circle of NRA staff,

 board members, and vendors,” engaging in extensive self-dealing and corruption, and undertaking


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 1
                                                                                             DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21              Entered 02/12/21 16:34:29      Page 7 of 41




 efforts “to intimidate, punish, and expel anyone at a senior level who raised concerns about his

 conduct.” LaPierre is accused of looting the NRA, yet he has made the determination and signed

 the petitions in an effort to use the bankruptcy court to remove the NRA from regulatory oversight.

 The NYAG respectfully submits that the NRA’s conduct in filing this bankruptcy while claiming

 solvency and seeking to evade regulatory oversight is in bad faith such that dismissal under 11

 U.S.C. § 1112 is appropriate under well-settled law.

        4.      Further the NYAG Enforcement Action sets forth extensive allegations of

 pervasive and persistent illegal conduct by the NRA and the individual defendants therein,

 including LaPierre and current Secretary and General Counsel John Frazer (“Frazer”). The action

 has survived motions to dismiss, as well as multiple efforts by the NRA to halt or transfer it, and

 is now in discovery. Based upon the facts alleged in the NYAG Enforcement Action, including

 those set forth below, and given the demonstrated dishonesty, fraud, and gross mismanagement by

 the NRA’s current management, including LaPierre and Frazer, if these bankruptcy cases are not

 dismissed, appointment of a trustee is appropriate under 11 U.S.C. § 1104(a).

                                         BACKGROUND

 I.     The NYAG’s Regulatory Enforcement Action.

        5.      On August 6, 2020, after a fifteen-month-long investigation that involved the

 examination of numerous witnesses, including current and former NRA officers and employees,

 and review of tens of thousands of documents, the NYAG commenced the action styled People of

 the State of New York, by Letitia James, Attorney General of the State of New York v. The National

 Rifle Association of America, Inc., et. al.¸ Index No. 451625/2020. The 163-page Verified

 Complaint (“NYAG Enforcement Complaint”) filed in the Supreme Court of the State of New

 York (the “NY State Court”) presents detailed factual allegations of pervasive illegal conduct at



 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 2
                                                                                          DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                      Entered 02/12/21 16:34:29              Page 8 of 41




 the NRA that, when taken together, reflect a system of widespread misuse of assets by LaPierre

 and his circle of insiders for their own private benefit. Inadequate internal controls, weak financial

 management systems easily susceptible to override, and lack of appropriate Board oversight lead

 to tens of millions of dollars being diverted away from the NRA’s charitable mission and

 accordingly the reduction in expenditures for core program services. Further, the NRA consistently

 ignored, and in some cases retaliated against, those who raised concerns about its operation and

 finances, including members of its finance staff, multiple board members, and one former NRA

 President.2

          6.       As a result of the persistent violations of law alleged in the NYAG Enforcement

 Action, the NYAG asserted eighteen (18) distinct causes of action against both the NRA and

 certain individual defendants, including LaPierre, Frazer, Wilson Phillips, and Joshua Powell.3

 The NYAG Enforcement Complaint seeks the following forms of relief: restitution of funds

 improperly paid to current and former officers, which will be returned to the NRA; a ban on certain

 current and former officers, including LaPierre and Frazer, from serving as fiduciaries of any New

 York charity; voiding of certain transactions; and, if a court determines that it is in the best interest

 of the NRA’s members and the public, the dissolution of the NRA, in which case the NRA’s

 restricted assets will be distributed to organizations pursuing a mission similar to the one the NRA

 purports to pursue.




 2
   See generally NYAG Enforcement Complaint, attached as Exhibit 1 to the Appendix in Support of the New York
 Attorney General’s Motion to Dismiss, or in the Alternative, to Appoint Chapter 11 Trustee (“Appendix”). All page
 number citations for the Appendix refer to the “Appx.” number stamped in the bottom right hand corner.
 3
   Wayne LaPierre, Wilson Phillips, John Frazer, and Joshua Powell shall be collectively referred to as the “Individual
 Defendants.”


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 3
                                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                       Entered 02/12/21 16:34:29              Page 9 of 41




 II.      The NRA’s Unsuccessful Attempts to Interfere with Litigation of the NYAG
          Enforcement Action in the NY State Court.
          7.       As of the January 15, 2021 petition date herein (“Petition Date”), the NRA had

 commenced two other federal proceedings and made multiple motions in an effort to avoid

 litigating the merits of the NYAG Enforcement Action in NY State Court. Those efforts have been

 rejected by two courts, while a third court considers the NYAG’s fully briefed motion to dismiss.

                       The NRA attempts to litigate counterclaims to the NYAG Enforcement
                       Action in the Northern District of New York.

          8.       On August 6, 2020, hours after the NYAG Enforcement Action was commenced,

 the NRA filed a countersuit against the NYAG in the United States District Court for the Northern

 District of New York (“NDNY Action”).4 In the NDNY Action, the NRA asserts claims, inter

 alia, under the First and Fourteenth Amendments arising out of the NYAG’s investigation and

 request for dissolution in the NYAG Enforcement Action. The NYAG’s motion to dismiss that

 federal action was fully briefed as of January 4, 2021.

                       The NRA attempts, and fails, to “remove” the NYAG Enforcement Action
                       through motions to change venue and dismiss.

          9.       In addition to filing the NDNY Action, the NRA sought to prevent the NYAG

 Enforcement Action from proceeding in NY State Court with various procedural challenges

 designed to transfer the NYAG’s state law claims to federal court.

          10.      Six days after the Petition Date, on January 21, 2021, the NY State Court held a

 hearing on the NRA’s motions, and after hearing the arguments of the parties, denied the NRA’s

 requests to dismiss, transfer, or stay the NYAG Enforcement Action in their entirety.5 The NY

 State Court held: “[T]his is an action by New York’s Chief Law Enforcement Officer pursuant to


 4
   See National Rifle Association of America v. Letitia James, Case No, 20-cv-00889, currently pending before the
 United States District Court for the Northern District of New York.
 5
   Appendix Exhibit 2 at 235-50, which contains a true and correct copy of the transcript of the hearing held on January
 21, 2021 in the NYAG Enforcement Action.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 4
                                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                 Entered 02/12/21 16:34:29            Page 10 of 41




 her supervisory authority over a New York not-for-profit corporation for violation of New York

 law. . . . I’m not aware and the parties have not cited any case applying forum non conveniens to

 move a case from a state court to a federal court in the same state. And that is not what forum non

 conveniens is about.”6 The court concluded, “it would be inappropriate, in these circumstances, to

 find that the Attorney General cannot pursue her claims in state court because one of the defendants

 would prefer to proceed in federal court.”7 Discovery is now proceeding in that action.

                      The NRA attempts, and fails, to move the NYAG Enforcement Action to
                      the United States District Court for the Northern District of Texas through
                      the Judicial Panel on Multidistrict Litigation.

         11.     On October 20, 2020—a day after the NRA demanded a change of venue in the

 NYAG Enforcement Action—the NRA filed an application before the Judicial Panel on

 Multidistrict Litigation (“JPML”) to transfer and consolidate four cases in the United States

 District Court for the Northern District of Texas.8 Although the NYAG Enforcement Action was

 not identified on the schedule of actions the NRA sought to consolidate in Texas (because the

 NYAG Enforcement Action was pending in state court and thus not subject to immediate

 consolidation), the NRA’s ultimate intention to move and consolidate the NYAG Enforcement

 Action into federal court in the Northern District of New York and then in Texas was apparent

 from its effort to conflate the NYAG Enforcement Action with the NDNY Action by referring to

 the two action collectively as the “NYAG Litigation.”9 By order dated February 4, 2021, the JPML

 denied the NRA’s application to consolidate, holding in relevant part:

                 There are just four actions pending in three districts, and proponents
                 have not demonstrated any attempt at informal coordination or
                 transfer via other means before seeking Section 1407 centralization.

 6
   Appendix Exhibit 2 at 244-45.
 7
   Appendix Exhibit 2 at 248.
 8
   See In Re National Rifle Association Business Expenditures Litigation, JPML Case No. 2979, Dkt. 5-1 (Amended
 Schedule of Cases).
 9
   See id., Dkt. Nos. 1-1 and 1-4.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 5
                                                                                                   DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                  Entered 02/12/21 16:34:29           Page 11 of 41




                  The NRA claims there exist ‘other, related actions that are likely to
                  be removed to federal court.’ But it appears the New York state court
                  enforcement action will remain in state court, as that court recently
                  denied defendants’ motion to dismiss on forum non conveniens
                  grounds. The Panel has been ‘disinclined to take into account the
                  mere possibility of future filings in [its] centralization calculus.’10

         12.      The JPML also found that while

                  [t]here may be factual overlap among some of the actions as to
                  particular expenditures by the NRA and its relationship with
                  Ackerman, . . . it appears to be limited and overshadowed by the
                  many individual questions presented by the alleged facts, claims,
                  and parties in each action. . . . In the Northern District of New York
                  action . . . , the NRA alleges the New York Attorney General’s
                  investigation and an underlying New York state court enforcement
                  action constitute retaliation for the NRA’s political advocacy and
                  selective enforcement of New York’s not-for-profit law. That state
                  court action concerns far broader allegations that the NRA is not
                  serving the interests of its members and advancing its charitable
                  mission. It asserts that the NRA was not governed properly, failed
                  to follow state and federal laws, failed to institute an effective
                  compliance program, and filed false regulatory statements.11

 III.    The NRA’s Bankruptcy Petition to “Primarily” Avoid the NYAG’s Enforcement
         Action
         13.      On January 15, 2021, the NRA, along with Sea Girt, filed its voluntary petition for

 bankruptcy under chapter 11—its third federal proceeding and attempt to avoid litigating the

 NYAG Enforcement Action in the NY State Court.

         14.      On the same day that it filed for bankruptcy, the NRA launched a website—

 NRAForward.org—aimed at educating its members and the general public about the reason the

 NRA filed for bankruptcy: “The plan can be summed up quite simply: We are DUMPING New

 York, and we are pursuing plans to reincorporate the NRA in Texas.”12



 10
    Appendix Exhibit 3 at 273-74, which contains a true and correct copy of the Order Denying Transfer in In re:
 National Rifle Association Business Expenditures Litigation, MDL No. 2979 (Feb. 04, 2021).
 11
    Appendix Exhibit 3 at 272-73.
 12
    See Appendix Exhibit 4 at 276-78, a true and correct copy of the “letter from W. LaPierre to NRA members and
 supporters dated Jan. 15, 2021, found at https://www.nraforward.org/waynesletter.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 6
                                                                                                    DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21               Entered 02/12/21 16:34:29           Page 12 of 41




         15.     That theme—“dumping” New York—is consistently repeated in the NRA’s public-

 facing statements.

         16.     In LaPierre’s letter to NRA members, he stated that the NRA “seek[s] protection

 from New York officials who illegally abused and weaponized the powers they wield against the

 NRA and its members.”13

         17.     On a question & answer (“Q&A”) page of the NRAForward.org website, in

 response to a question about whether the NRA admits that it mismanaged donor funds, comes this

 answer: “This action is necessitated primarily by one thing: the unhinged and political attack

 against the NRA by the New York Attorney General.-”—that is to say, “primarily” because of the

 NYAG Enforcement Action.14

         18.     In the press release that accompanied the NRA’s petition, the NRA stated that its

 “plan, which involves utilizing the protection of the bankruptcy court, has the Association dumping

 New York and organizing its legal and regulatory matters in an efficient forum. The move comes

 at a time when the NRA is in its strongest financial condition in years.”15 The press release quotes

 LaPierre as saying, “Obviously, an important part of this plan is ‘dumping New York.’”16 It further

 quotes NRA proposed special counsel, William A. Brewer III, as saying, “Under this plan, the

 Association wisely seeks protection from New York officials who it believes have illegally

 weaponized their powers against the NRA and its members.”17

         19.     In an interview about the bankruptcy petition, NRA Director Bob Barr stated that

 the bankruptcy is “a reorganization . . . to protect ourselves and our members from the abuse of


 13
    Appendix Exhibit 4 277-78.
 14
     See Appendix Exhibit 6 at 284, a true and correct copy of the “Questions & Answers” page at
 https://www.nraforward.org/questionsanswers.
 15
    See Appendix Exhibit 5 at 279, a true and correct copy of the press release dated Jan. 15, 2021 found at
 https://www.nraforward.org/press-release.
 16
    Appendix Exhibit 5 at 280.
 17
    Appendix Exhibit 5 at 281.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 7
                                                                                                 DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                  Entered 02/12/21 16:34:29            Page 13 of 41




 power by New York. It has nothing to do with the NRA’s financial posture—which is very strong.

 . . . It simply is a legal vehicle . . . to escape the abuse by the New York authorities.”18

         20.      In an effort to walk back its statements about the reasons it filed for bankruptcy

 (“casual,” in the words of proposed special counsel for the NRA) the NRA argued in its

 informational brief that it “is not seeking to escape regulatory oversight.”19 However, in its

 description of its plan for reorganization, the NRA represented that it will propose to pay “all of

 the allowed claims of the NRA’s creditors in full and provide[] a mechanism for adjudicating

 and/or resolving the claims of the [New York Attorney General] and any other creditors with

 contingent, unliquidated and disputed claims,” making it clear that resolution of the NYAG

 Enforcement Action is its primary motivation for its petition.20

 IV.     New York’s Regulation of the Dissolution of New York Charities
         21.      New York’s Not-for-Profit Corporation Law (“N-PCL”) provides the NYAG and

 New York courts with broad supervision and gatekeeping authority of all major events in a New

 York charity’s existence, including its merger, consolidation, and dissolution.

         22.      A New York charity may merge or consolidate with another organization only with

 the approval of either the New York Supreme Court or the NYAG. N-PCL §§ 907-a, 907-b. If

 court approval is sought, the NYAG must be provided with notice and an opportunity to object to

 a charity’s proposed plan of merger or consolidation. Id. § 907-a(b). Any restricted assets held by

 the charity designated for use for a charitable purpose will, at the court’s discretion, either be

 transferred with the same conditions to the newly merged or consolidated entity, or transferred to

 an organization “engaged in substantially similar activit[y].” Id. § 907-a(c).



 18
    See Newsmax Interview with Bob Barr, https://www.nraforward.org/news at time stamp 2:40.
 19
    Debtor’s Information Brief in Connection With Voluntary Chapter 11 Petitions, Dkt. 31 (“Informational Brief”)
 at ¶26.
 20
    Informational Brief at 14-15.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 8
                                                                                                     DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21              Entered 02/12/21 16:34:29         Page 14 of 41




        23.     Similar supervisory and approval authority is given to the NYAG and New York

 Supreme Court with respect to the dissolution of a New York charity. Id. Arts. 10 & 11. Where

 dissolution is voluntary, the dissolving charity is required to prepare and submit to the NYAG for

 approval a plan of dissolution that, among other things, plans for the proper distribution of assets

 held by the charity for a charitable purpose. Id. § 1001(d)(3). Whether or not dissolution is

 voluntary, the New York Supreme Court has the authority to oversee and approve the appropriate

 distribution of assets held for a charitable purpose by the dissolving entity. Id. §§ 1008(a)(15),

 1115(a).

                                 ARGUMENT AND AUTHORITY

 I.     The Debtors’ Cases Should be Dismissed for Cause Because They Were Not Filed in
        Good Faith.
        24.     By its own admission, the NRA filed its petition in this Court “primarily” because

 of the NYAG Enforcement Action. Filing a petition for bankruptcy for the primary purpose of

 seeking a litigation advantage in another forum constitutes bad faith and warrants dismissal. This

 is particularly true where, as here, the NRA invokes the jurisdiction of the Bankruptcy Court to

 avoid regulatory oversight.

                    Lack of good faith is a basis for dismissal.

        25.     Under § 1112(b) of the Bankruptcy Code, on the request of a party in interest, a

 court shall convert a case to one under Chapter 7 “or dismiss a case . . . whichever is in the best

 interests of creditors and the estate, for cause unless the court determines that the appointment

 under section 1104(a) of a trustee or an examiner is in the best interests of creditors and the estate.”

 11 U.S.C. § 1112(b)(1). While the Bankruptcy Code does not define “cause,” Section 1112(b)(4)

 provides a non-exhaustive list of examples of “cause” that support dismissal or conversion,

 including “gross mismanagement of the estate.” 11 U.S.C. §1112(b)(4).



 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 9
                                                                                              DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21             Entered 02/12/21 16:34:29         Page 15 of 41




        26.     Filing a bankruptcy petition in bad faith is one of the non-enumerated bases for

 dismissing a case. “Every bankruptcy statute since 1898 has incorporated literally, or by judicial

 interpretation, a standard of good faith for the commencement, prosecution, and confirmation of

 bankruptcy proceedings.” In re Little Creek Dev. Co., 779 F. 2d 1068, 1071 (5th Cir. 1986)

 (citations omitted); see also In re Humble Place Joint Venture, 936 F.2d 814, 817 (5th Cir. 1991)

 (following Little Creek).

        27.     The Fifth Circuit emphasizes “[t]he good faith standard protects the integrity of the

 bankruptcy courts and prohibits a debtor’s misuse of the process where the overriding motive is to

 delay creditors without any possible benefit, or to achieve a reprehensible purpose through

 manipulation of the bankruptcy laws.” Matter of Elmwood Dev., 964 F.2d 508, 510 (5th Cir. 1992).

 “[G]ood faith implies an honest intent and genuine desire on the part of the petitioner to use the

 statutory process to effect a plan of reorganization and not merely as a device to serve some sinister

 or unworthy purpose.” In re Cedar Shore Resort, Inc., 235 F.3d 375, 379 (8th Cir. 2000) (quoting

 In re Metropolitan Realty Corp., 433 F.2d 676, 678 (5th Cir. 1970)). Importantly, because

 bankruptcy provides debtors with “powerful equitable weapons,” the Fifth Circuit recognizes the

 critical gatekeeping function that the good faith standard serves to protect the “jurisdictional

 integrity of the bankruptcy courts” by limiting its access only to those debtors and creditors “with

 clean hands.” Little Creek, 779 F.2d at 1072.

        28.     As courts of equity, bankruptcy courts are “enabled to frustrate fraud and work

 complete justice.” Pipkins-Thomas v. United States, 223 Fed. Appx. 310, 313 (5th Cir. 2007)

 (quoting Tex. Co. v. Miller, 165 F.2d 111, 116 (5th Cir. 1947)). To safeguard and prevent abuse,

 they are empowered with a variety of tools, including Section 105(a)’s broad statutory power and

 expansive authority to dismiss an action sua sponte when filed in bad faith. See In re Art Midwest,



 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 10
                                                                                            DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21            Entered 02/12/21 16:34:29         Page 16 of 41




 Inc., No. 04-91225-RFN-11, 2006 WL 306894, at *3 (Bankr. N.D. Tex. Jan. 5, 2006) (noting the

 Fifth Circuit in Little Creek “instructed bankruptcy courts to be vigilant for those cases where the

 rehabilitative purposes of chapter 11 will not be served,” in such cases courts are duty bound to

 dismiss, and holding that even if the parties seeking dismissal had no standing, the court, pursuant

 to section 105(a) may sua sponte dismiss a bankruptcy case filed in bad faith.”) (citation omitted).

        29.     Courts evaluate the “totality of the circumstances” to determine whether a debtor

 demonstrates the requisite good faith to access the privileges and equitable powers of bankruptcy.

 See, e.g. Cedar Shore, 235 F.3d at 379 (citing Little Creek, 779 F.2d at 1072). The Fifth Circuit

 instructs bankruptcy courts on how to analyze the facts and circumstances to properly exercise its

 equitable powers and discretion to protect the bankruptcy system from a debtor’s abuse:

        The good faith determination depends largely upon the bankruptcy court's on-the-
        spot evaluation of the debtor's financial condition, motives, and the local financial
        realities. A collation of factors, rather than any single datum, controls resolution of
        this issue. In determining whether a petition was filed with the requisite good faith,
        the court must examine the facts and circumstances germane to each particular case.

 Elmwood Dev., 964 F.2d at 510. Courts make this evaluation by looking objectively at the primary

 purposes of a debtor’s filing to determine whether it met the requirements of a good faith standard.

 See Elmwood Dev., 964 F.2d 508, 512 (5th Cir. 1992) (“Because the good faith standard is an

 objective one, the court was not constrained to entertain and give dispositive weight to testimony

 as to the subjective state of mind of Elmwood’s manager.”).

        30.     “In attacking the Debtor's good faith in filing, movant must establish a prima facie

 case, after which the Debtor has the burden of proving that the petition was filed in good faith.” In

 re Sherwood Enterprises, Inc., 112 B.R. 165, 170–71 (Bankr. S.D. Tex. 1989). Further, if the

 debtor intends to rely on an exception to dismissal or conversion provided in § 1112(b)(2), the

 debtor bears the burden of proving that it satisfies the two elements: First, the debtor must

 “specifically identify unusual circumstances” establishing that dismissing the bankruptcy case is

 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 11
                                                                                            DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21              Entered 02/12/21 16:34:29        Page 17 of 41




 not in the best interests of creditors. 11 U.S.C. § 1112(b)(2). Second, the debtor must prove all of

 the following:

                  (1) there is a reasonable likelihood that a plan will be confirmed within a
                  reasonable time; (2) the “cause” for dismissal or conversion is something
                  other than a continuing loss or diminution of the estate under §
                  1112(b)(4)(A); (3) there is reasonable justification or excuse for a debtor’s
                  act or omission; and (4) the act or omission will be cured within a reasonable
                  time.

 In re Delta Ag Grp., LLC, 596 B.R. 186, 197 (Bankr. W.D. La. 2019)(citing 11 U.S.C. §§
 1112 (b)(2)(A)-(B)).

                     The Debtors’ cases were filed to obtain a litigation advantage.

        31.       Dismissal of a bankruptcy petition for lack of good faith is warranted where “the

 purpose of the petition was not primarily to reorganize or respond to financial crisis but instead

 was to gain unfair advantage” in litigation. In re Antelope Techs., Inc., 431 Fed. Appx. 272, 275

 (5th Cir. 2011) (affirming dismissal of petition that was “filed to gain an advantage in . . .

 shareholder litigation rather than for reorganization”). While “[m]erely obtaining a litigation

 advantage by pursuing bankruptcy is not dispositive of bad faith, . . . when a bankruptcy court

 finds a party pursues bankruptcy for the purpose of securing litigation advantage in another forum,

 such intent is dispositive: it establishes bad faith and necessitates dismissal.” Investors Group, LLC

 v. Pottorff, 518 B.R. 380, 384 (N.D. Tex. 2014) (internal quotation marks and citation omitted). In

 so holding, the Fifth Circuit has joined courts across the country in holding that “it constitutes bad

 faith to file bankruptcy to impede, delay, forum shop, or obtain a tactical advantage regarding

 litigation ongoing in [a] nonbankruptcy forum—whether that nonbankruptcy forum is a state court

 or a federal district court.” In re Silberkaus, 253 B.R. 890, 905 (Bankr. C.D. Cal. 2000) (holding

 that debtor filed petition to delay pending state court specific performance litigation and to have

 that litigation decided in bankruptcy court) (collecting cases), aff’d, 336 F.3d 864 (9th Cir. 2003).



 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 12
                                                                                             DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21             Entered 02/12/21 16:34:29         Page 18 of 41




        32.     When considering whether a bankruptcy petition was filed as a litigation tactic,

 courts look to the timing of the petition and the surrounding circumstances. Thus, in Investors

 Group, the court was persuaded that the debtor had filed in bad faith because (1) the debtor was

 not under any immediate financial pressure when it filed its petition and (2) “[w]hat pressured [the

 debtor] was the impending state court litigation.” 518 B.R. at 384.

        33.     Particularly persuasive and analogous to the facts before this Court is the Third

 Circuit’s decision in In re SGL Carbon Corp., 200 F.3d 154 (3d Cir. 1999). See also In re Mirant,

 No. 03-46590, 2005 WL 2148362, at *5 (Bankr. N.D. Tex. Jan. 26, 2005) (collecting cases

 including In re SGL and Little Creek for the proposition that “many courts have held that lack of

 good faith is appropriate cause for dismissal under” § 1112(b)). In SGL, the debtor publicly stated

 that it was filing for bankruptcy to gain a tactical advantage over plaintiffs in antitrust lawsuits

 filed against the debtor, in an effort to “change the negotiating platform” with those plaintiffs. 200

 F.3d at 158. The debtor had said that it was otherwise financially healthy and did not present any

 evidence that a judgment in the antitrust lawsuit would result in it going out of business. Id. at 162-

 63. Furthermore, the debtor’s proposed plan of reorganization had it paying all its creditors in full

 except for judgment creditors in the antitrust lawsuits, who “would be required to accept limited-

 time credits to purchase [debtor’s] products.” Id. at 167. The Third Circuit held that filing “merely

 to obtain tactical litigation advantages is not within the legitimate scope of the bankruptcy laws[.]”

 Id. at 165 (internal quotation marks omitted). Observing that “[c]ourts . . . have consistently

 dismissed Chapter 11 petitions filed by financially healthy companies with no need to reorganize

 under the protection of Chapter 11,” the SGL court dismissed the debtor’s petition for lack of “a

 valid reorganizational purpose.” Id. at 166-69.




 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 13
                                                                                             DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                  Entered 02/12/21 16:34:29        Page 19 of 41




         34.      Here, the NRA announced to its members and the public that it was filing for

 bankruptcy not just to gain a tactical litigation advantage but “primarily” to evade regulatory

 enforcement by the NYAG.21 It declared its intention to use this Court to “DUMP[] New York,”22

 and its petition as a “legal vehicle . . . to escape the abuse by the New York authorities.”23 This

 bad faith filing should not be permitted.

         35.      Further, the NRA’s petition in this Court is the latest in its series of unsuccessful

 attempts to impede or evade litigation of the merits of the NYAG Enforcement Action in the NY

 State Court. First, it filed a countersuit in federal court in the Northern District of New York;

 second, the NRA unsuccessfully attempted to “remove” the NYAG Enforcement Action through

 motions to change venue or dismiss in NYAG Enforcement Action; and third, the NRA filed an

 application before the JPML to transfer and consolidate the NDNY Action and NYAG

 Enforcement Action in federal court in Texas. The bankruptcy petition and this Court is just the

 most recent venue in a list of forums the NRA has been shopping for approximately six months.

         36.      At the same time, the NRA maintains that, as of the Petition Date, its “total net

 assets are approximately $50 million.”24 Indeed, the NRA claims that “[t]he [petition] comes at a

 time when the NRA is in its strongest financial condition in years.”25 As in SGL, the NRA’s

 purpose for filing this petition was to “change the negotiating platform” with the NYAG. See 200

 F.3d at 158. And, without presenting any evidence of financial distress that warrant the filing of

 this petition, the NRA is using this Court “merely to obtain tactical litigation advantages.” Id. at

 165.




 21
    Appendix Exhibit 6 at 284.
 22
    Appendix Exhibit 4 at 276-78.
 23
    Newsmax interview with Bob Barr, https://www.nraforward.org/news (at time stamp 2:40).
 24
    Informational Brief at ¶ 10.
 25
    See Appendix Exhibit 5 at 279.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 14
                                                                                               DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                      Entered 02/12/21 16:34:29              Page 20 of 41




          37.      Any claim of contingent insolvency the NRA may make based on the pending

 litigation against it would not save its petition. In SGL, the Third Circuit held that the pending

 antitrust litigation against the debtor “did not pose a sufficient present threat to justify bankruptcy

 relief.” In re Liberate Techs., 314 B.R. 206, 212 (Bankr. N.D. Cal. 2004) (summarizing SGL, and

 similarly holding that the debtor faced a limited number of lawsuits with indeterminate outcomes

 such that its bankruptcy petition was not warranted). Furthermore, “[b]ecause the lawsuits were

 contested and had not yet been tried, debtor might never suffer any such liability.” Id. Here, the

 outcome of the various litigations the NRA is involved in are indeterminate. No judgment has been

 entered against the NRA; no trials have begun, let alone verdicts rendered. The NRA’s bankruptcy

 petition is at best premature.26 Furthermore, several of the NYAG’s claims in the NYAG

 Enforcement Action would, if successful, result in a benefit to the NRA, including the NYAG’s

 claims for restitution and recovery of unauthorized compensation directed at the individual

 defendants in that action.27

          38.      For the foregoing reasons, the Attorney General requests that the Court dismiss the

 NRA’s petition for being filed absent the requisite good faith.

 II.      Alternatively, the Court Should Appoint a Chapter 11 Trustee.

          39.      If the Court does not dismiss the petitions as filed in bad faith, it is respectfully

 submitted that it should alternatively appoint a Chapter 11 trustee pursuant to 11 U.S.C.§ 1104.



 26
    To the extent that the NRA hinted at the first day hearing that it has filed for bankruptcy to consolidate pending
 lawsuits, it publicly states otherwise and has failed to set forth the groundwork for the same. Thus far the NRA has
 only identified sixteen (16) pending lawsuits, in connection with its application for approval of special counsel. Dkt.
 84-2. But ten of those cases were commenced by the NRA. A number have been consolidated for litigation. Further,
 one proceeding has been dismissed with no opportunity for appeal (the JPML application), another is on appeal (NRA
 v. Cuomo, 20-cv-385 (N.D.N.Y.) (a suit challenging COVID-related restrictions)), and another has been stayed
 pending the outcome of the NYAG Enforcement Action (NRA v. North, Index No. 903843-20 (Sup. Ct. Albany
 Cnty.)). Moreover, the NRA already argued that it should be permitted to consolidate litigation and the JPML denied
 its application, finding a lack of sufficient relationship between the lawsuits. Appendix Exhibit 3 at 272-74.
 27
    See Appendix Exhibit 1 at 147-165 (Counts Three through Thirteen and Eighteen).


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 15
                                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21            Entered 02/12/21 16:34:29         Page 21 of 41




 Appointment of a trustee is appropriate where, as here, there is evidence of fraud, dishonesty,

 incompetence and mismanagement by the debtor’s current leadership. Further, there is significant

 evidence that appointment of a trustee would be in the interests of the NRA’s creditors and the

 estate.

           40.   Courts will leave a debtor in possession in place only where current management

 “can be depended upon to carry out the fiduciary responsibilities of a trustee.” See Commodity

 Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 355 (1985) (quoting Wolf v. Weinstein, 372

 U.S. 633, 651 (1963)). Where management is incapable of performing these duties, or where the

 confidence of creditors evaporates, a Chapter 11 trustee must be appointed. See In re Marvel

 Entm’t Group, Inc. 140 F.3d 463, 473 (3d Cir. 1998).

           41.   Appointment of a Chapter 11 trustee is an extraordinary remedy and accordingly

 there is a presumption in favor of allowing the debtor to remain in possession. See, e.g., In re 1031

 Tax Group, LLC, 374 B.R. 78, 85 (Bankr. S.D.N.Y. 2007) (citing In re Euro-American Lodging

 Corp., 365 B.R. 421, 426 (Bankr. S.D.N.Y. 2007)); In re Sharon Steel Corp., 871 F.2d 1217, 1225-

 26 (3d Cir. 1989); In re Evans, 48 B.R. 46, 47 (Bankr. W.D. Tex. 1985).

           42.   The party seeking appointment of a trustee must prove its case by a clear and

 convincing standard based upon the particular facts before the court. See In re Cajun Elec. Power

 Co-op, Inc., 69 F.3d 746, 750 (5th Cir. 1995), withdrawn in part on reh’g, 74 F.3d 599 (5th Cir.

 1996) (adopting earlier dissent’s reasoning on conflicts constituting sufficient cause to appoint

 trustee), cert. denied, 519 U.S. 808 (1996); In re Patman Drilling Int’l, Inc., Case No. 07-34622-

 SGJ, 2008 WL 724086 (Bankr. N.D. Tex. 2008).




 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 16
                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21              Entered 02/12/21 16:34:29       Page 22 of 41




            43.     However, “[i]f a court finds that the moving party has discharged this burden, it

 ‘shall’ appoint a trustee.” In re G-I Holdings, Inc., 385 F.3d 313, 318 (3d Cir. 2004) (citing 11

 U.S.C. § 1104(a)(1)); see also Marvel, 140 F.3d at 471; Sharon Steel, 871 F.2d at 1225-26.

                        Cause exists to appoint a Chapter 11 trustee under 11 U.S.C. § 1104(a)(1).

            44.     Section 1104(a)(1) provides that “on request of a party in interest or the United

 States Trustee…the court shall order the appointment of a trustee…for cause, including fraud,

 dishonesty, incompetence, or gross mismanagement of the affairs of the debtor by current

 management, either before or after the commencement of the case[.]” 11 U.S.C. § 1104(a)(1)

 (emphasis added). The categories enumerated in Section 1104(a)(1) are illustrative and not

 exclusive. See Marvel, 140 F.3d at 472.

            45.     There is cause for appointment of a trustee under § 1104(a)(1) due to the ample

 evidence of fraud, dishonesty, incompetency and gross mismanagement of the NRA’s affairs.

 Allegations of such misconduct are set out at length in the 163-page NYAG Enforcement

 Complaint.28 Those allegations are the result of a more than year-long investigation which yielded

 proof of such misconduct from admissions in sworn testimony from current and former NRA

 officers and directors, the NRA’s business records, and the NRA’s regulatory filings. Indeed, the

 NRA confirmed certain of the NYAG’s investigatory findings in regulatory disclosures made in

 November 2020, after the NYAG commenced the NYAG Enforcement Action. The NYAG

 Enforcement Complaint sets out allegations of pervasive and persistent violations of New York

 laws governing charitable not-for-profit entities, only a sample of which constitute cause for

 appointment of a trustee. Representative examples of such misconduct, as described below,

 provide sufficient cause for appointment of a trustee.



 28
      Appendix pp. 1-169.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 17
                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21               Entered 02/12/21 16:34:29       Page 23 of 41




                       i.         Management’s use of the NRA’s charitable assets to benefit
                                  themselves and other insiders constitutes the type of fraud,
                                  dishonesty, and gross mismanagement that suffice as cause to
                                  appoint a trustee.

            46.      “Diversion of funds and misuse of corporate assets constitutes fraud or dishonesty

 sufficient to warrant appointment of a trustee under section 1104(a)(1).” In re PRS Insurance

 Group, Inc., 274 B.R. 381, 385 (Bankr. D. Del. 2001); see also In re Professional Accountants

 Referral Svcs., Inc., 142 B.R. 424, 428-29 (Bankr. D. Color. 1992) (diversion of corporate assets

 for personal use constitutes dishonesty or gross mismanagement which required the appointment

 of a trustee); In re Bibo, Inc., 76 F.3d 256, 257 (9th Cir. 1996) (court had “ample basis” for

 appointing a trustee where management had siphoned funds from the debtor through kickbacks);

 Sharon Steel, 871 F.2d at 1228 (systemic syphoning of debtor’s assets to other companies under

 shareholder’s common control constituted cause for appoint of trustee).

            47.      The NYAG Enforcement Complaint is replete with examples of LaPierre’s and his

 lieutenants’ siphoning of tens of millions of dollars out of the NRA to use for their own purposes

 while failing to disclose such payments on regulatory filings and blatantly violating the NRA’s

 reimbursement, procurement, and expense policies.29

            48.      As one example of this type of conduct, the NRA has incurred substantial costs

 paying for LaPierre’s private air travel and the private air travel of his family for non-business

 purposes and in violation of NRA policies and practices. Charging personal expenses, including

 travel expenses, to a business has been found to constitute gross mismanagement.

            49.      From May 2015 to April 2019 (the most recent date for which the NYAG has such

 NRA records), the NRA incurred over $1 million in expenses for private flights when LaPierre

 was not a passenger. For example, in February 2018, LaPierre authorized a private flight for an


 29
      See Appendix Exhibit 1 at 39-76.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 18
                                                                                             DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                 Entered 02/12/21 16:34:29            Page 24 of 41




 NRA spokesperson, her husband, and an Ackerman employee from Dallas, TX to Fort Lauderdale,

 FL and Washington D.C. These flights cost $107,775.

         50.     In addition, the NRA incurred costs for private chartered jets for travel by

 LaPierre’s family that lacked a reasonable business purpose or do not appear to have been

 approved by the NRA Board. Some instances include:

                 a. In August 2016, LaPierre authorized a private flight for his niece and her
                    husband to fly from Dallas, TX, to their home in North Platte, NE at the cost of
                    almost $12,000.

                 b. In October 2016, LaPierre authorized a private flight for his wife to fly alone
                    from Madison, WI, to Kearney, NE, near his niece’s home, at a cost of more
                    than $8,800.

                 c. In January 2017, LaPierre authorized a private jet to pick up his niece’s husband
                    in Nebraska, on the way to Las Vegas for a Safari Club convention in order “to
                    help babysit” while LaPierre’s niece worked “because there was nobody else to
                    do it.” LaPierre also authorized a private flight to fly his niece’s husband back
                    to Nebraska two days before his niece returned at a cost of about $15,000.

                 d. In July 2017, LaPierre authorized a private flight for his niece and her daughter
                    to fly from Dallas, TX, to Orlando, FL, testifying “She had tried to travel
                    commercial. All the commercial flights they had – there was a mechanical
                    problem.” The cost of the flight was more than $26,995.

                 e. In November 2018, LaPierre and his wife took a private roundtrip flight from
                    Washington D.C. to Dallas, TX, and stopped in North Platte, NE, on each leg
                    of the trip to pick up and drop off LaPierre’s niece and grandniece. These flights
                    cost $59,790.

                 f. LaPierre and his family took NRA-funded private flights to and from the
                    Bahamas, often stopping in Nebraska on each leg of the trip to pick up and drop
                    off his niece and her family. The NRA paid over half a million dollars for each
                    of these flights.

         51.     The NRA’s former Chief Financial Officer (“CFO”) Craig Spray30 testified that, in

 the fall of 2018, as one of his efforts to cut spending, the NRA eliminated “all non-mission-critical



  Craig Spray was hired first as the NRA’s CFO in 2018 and subsequently appointed as Treasurer by the Board. He
 30

 was re-appointed at the October 2020 NRA Annual Board Meeting. However, upon information and belief, Mr. Spray


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 19
                                                                                                   DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                     Entered 02/12/21 16:34:29              Page 25 of 41




 travel” to reduce the NRA’s expenses. But NRA records establish that it continued to pay for

 private flights with no apparent business purpose. For example, in March 2019, LaPierre and his

 wife Susan took a private flight from Washington D.C. to Orlando, FL, and stopped in North Platte,

 NE, on the way back to drop off his niece and grandniece. These flights cost $78,900. In April

 2019, LaPierre and his wife took a private flight from Washington D.C. to Tulsa, OK, making

 additional stops in Omaha and North Platte, NE. These flights cost $49,535. When presented with

 an invoice showing that LaPierre, his wife, his niece, and his grand-niece travelled in 2019 by

 charter plane to/from Washington, D.C.; Orlando, FL; and North Platte, NE, for approximately

 $71,000, the NRA’s former CFO testified that he did not know what business purpose would be

 served by private flights to or from North Platte, NE.

          52.      In fact, the former NRA CFO learned for the first time that LaPierre’s wife travels

 by private charter alone at the NRA’s expense when counsel informed him the night before he was

 examined by the NYAG in June 2020.

          53.      These and other personal travel expenses were not properly reported on the NRA’s

 required regulatory disclosures. In its annual filings with the NYAG for 2014 to 2018, the NRA

 inaccurately asserted that it required substantiation prior to reimbursing these expenses. But in its

 IRS Form 990 for 2019 (publicly filed in November 2020 after the NYAG Enforcement Action

 alleged flagrant disregard by NRA senior executives of the NRA’s travel and other expense

 reimbursement policies) the NRA reversed itself and admitted that it did not require substantiation

 of a business purpose for private flights billed to the NRA prior to payment or reimbursement.

          54.      NRA funds were also used to pay for an expensive private travel consultant for

 LaPierre. From August 2014 to January 2020, the NRA paid LaPierre’s personal travel consultant


 resigned since the filing of the bankruptcy petitions. Counsel for the NRA informed the Court at a hearing on February
 10, 2021 that Sonya Rowling, an NRA employee, now holds the position of CFO.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 20
                                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                          Entered 02/12/21 16:34:29                 Page 26 of 41




 more than $13.5 million. For almost the entirety of this time, the consultant worked without a

 contract, without having been subject to competitive bidding and without Board approval. Once

 the travel consultant’s contract was finally subject to competitive bidding, the price of the services

 dropped to a fraction of what they had been before.

          55.       These examples relate not only to LaPierre’s abuse of private travel but serve to

 demonstrate how the lack of oversight, minimal governance, and absence of honest reporting

 resulted in waste of charitable resources.

          56.       Following commencement of the NYAG Enforcement Action in August 2020, the

 NRA finally acknowledged that it improperly paid for LaPierre’s personal travel expenses, and

 only disputes the amount of those payments. For example, in its 2019 IRS Form 990, the NRA

 admitted (for the first time) to paying LaPierre approximately $300,000 in travel-related excess

 benefits.31

          57.       In the same filing, the NRA reported paying two former senior executives more

 than $1 million in excess benefits over a five-year period, including for personal travel, club, and

 meal expenses.32 None of those benefits were timely reported in the NRA's annual IRS Form 990

 and CHAR500 filings as required under federal and New York law. The NRA also reported (again

 for the first time) that other NRA executives and board members may have used first or business

 class travel without authorization in violation of the NRA’s travel policy, but that it was currently

 “unable to estimate the amount of excess costs incurred.”33


 31
    See Appendix Exhibit 8 at 444, which contains a true and correct copy of the NRA’s IRS Form 990 for 2019. The
 NYAG disputes this figure as insufficient to cover improper travel expenses and other personal expenses paid by the
 NRA but notes that throughout its 2019 IRS Form 990 filing, the NRA admits that it made improper payments and
 failed to disclose the same in earlier filings. The NRA has not stated that it is going to correct its earlier filings, perform
 a full investigation or seek to recoup all such monies wrongly paid.
 32
    Appendix Exhibit 8 at 443 (reporting payments to Executive Director Chris Cox of more than $1 million in excess
 benefits, and to former Deputy Executive Director David Lehman for “personal travel, club, and meal expenses in the
 aggregate amount of at least $87,595.83”).
 33
    See Appendix Exhibit 8 at 444.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 21
                                                                                                                   DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                        Entered 02/12/21 16:34:29         Page 27 of 41




            58.      This is in accord with LaPierre’s consistent failure to implement, follow, and ensure

 compliance with NRA policy. At LaPierre’s instigation, for example, between 2013 and 2017,

 LaPierre was reimbursed for more than $1.2 million in expenses.34 These reimbursements include

 over $65,000 just for Christmas gifts from LaPierre. Each of the covered gifts far exceeded the

 $25 limit permitted under federal regulations and should have been reported as W-2 income to

 LaPierre.35

            59.      Nor are LaPierre’s reimbursements limited to Christmas gifts. They include NRA

 payments on items as varied as $800 mosquito control treatments outside his home for “security

 purposes”; baby shower gifts for his executive assistant’s daughter-in-law for $237.04; a $1,260

 hostess gift for the wife of a vendor; glass sculptures for Susan LaPierre’s executive assistant for

 $381.60; and membership and participation fees for Susan LaPierre for the Shikar Safari Club

 International, which cost thousands of dollars annually.

            60.      LaPierre has also routinely expensed his niece’s lodging and airfare for events that

 were allegedly related to NRA business. As an NRA employee, LaPierre’s niece was required to

 follow NRA policies and procedures for seeking approval and reimbursement for her work-related

 expenses and limits on such costs. Instead, LaPierre submitted reimbursement requests for his

 niece’s travel expenses on numerous occasions. For example, in early 2017, LaPierre expensed

 $6,561.90 for his niece’s 5-night stay at the Beverly Hills Hotel in Beverly Hills, CA. The nightly

 rate for the room was $1,075. From 2015 to 2017, LaPierre was reimbursed tens of thousands of

 dollars in expenses for his niece’s airfare and lodging.

            61.      LaPierre and other officers and directors also engaged in improper related party and

 conflict of interest transactions to benefit themselves, their families and other insiders. The NYAG


 34
      Appendix Exhibit 1 at 51, ¶ 190.
 35
      See, e.g., 26 U.S.C. § 274(b); see also IRS Publication 463 Travel, Gift, and Car Expenses.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 22
                                                                                                      DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                Entered 02/12/21 16:34:29            Page 28 of 41




 Enforcement Complaint has numerous examples of such transactions but a few are set forth to

 illustrate the lack of honesty, care and consideration of fiduciary duties by NRA executives and

 board members that warrants appointment of a trustee.

         62.     During LaPierre’s trips to the Bahamas, he often utilized a 108-foot yacht owned

 by one of the NRA’s large vendors. The yacht, named Illusions, is equipped with four staterooms,

 a 16-foot jet boat, and two jet skis. LaPierre testified that neither he nor the NRA paid for the use

 of Illusions. LaPierre also used Illusions for Mediterranean vacations.36




         63.     LaPierre has never disclosed his use of the Illusions yacht on the NRA Financial

 Disclosure Questionnaires that he, as an officer and ex officio director of the NRA, must submit to

 the NRA Secretary annually. Question 4 of the questionnaire asks:

         Have you or any relative received, or do you or any relative expect to receive, any
         gift, gratuity, personal favor, or entertainment with either a retail price of fair
         market value in excess of $250 from any person or entity that has or is seeking to
         have a business relationship with, or received funds from, NRA or any NRA Entity?




 36
    Image taken from https://www.yachtcharterfleet.com/luxury-charter-yacht-36386/illusions.htm, last accessed
 February 10, 2021.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 23
                                                                                                   DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21             Entered 02/12/21 16:34:29          Page 29 of 41




 LaPierre answered no to this question in every questionnaire he submitted from 2008 to 2018 (the

 most recent questionnaire produced by the NRA to the OAG). Despite receiving luxury yacht

 vacations courtesy of a top NRA vendor, LaPierre similarly testified that he has never received a

 gift of value in excess of $250 from an NRA contractor or employee of an NRA contractor. Entities

 affiliated with this vendor were paid in excess of $100 million by the NRA between 2014 and

 2019.

         64.    LaPierre has also directed or overseen the diversion of NRA funds for purposes

 unrelated to the organization’s mission. For example, between 2015 and 2018, the NRA paid

 $450,000 to a charity for which Susan LaPierre was a board member. That figure excludes amounts

 paid indirectly to the charity by being billed through NRA vendors. That charity’s mission had no

 overlap with the NRA’s charitable mission. In 2019, the NRA Audit Committee retroactively

 found that the $450,000 in direct payments to the charity were “fair, reasonable, and in the best

 interest of the NRA,” but it failed to assess how donating such funds advanced the NRA’s

 charitable purposes or the propriety of the other benefits LaPierre indirectly funneled to the charity.

         65.    While the NRA is currently engaged in litigation with Ackerman McQueen in

 which it has accused Ackerman of improper invoicing and billing, the two had a close business

 relationship for three decades. The NRA’s management, including LaPierre, negotiated and

 approved contracts with Ackerman, paying the public relations and advertising firm up to

 $42,682,439.97 per year. LaPierre admitted knowing that expenses were being passed through

 Ackerman. He further testified that prior to 2018, it was his understanding that once per year,

 former NRA Treasurer and CFO Wilson “Woody” Phillips would travel to Ackerman McQueen’s

 headquarters to “look at their receipts” and he “just assumed as treasurer, [Phillips] was doing what

 he was supposed to.” It was the NRA’s obligation to ensure compliance with laws applicable to



 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 24
                                                                                             DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                    Entered 02/12/21 16:34:29             Page 30 of 41




 not-for-profit entities and its pass through of expenses and oversight of payments clearly

 demonstrate, at a minimum, gross mismanagement and an almost total lack of oversight.

         66.      The Brewer firm’s retention and billing weigh in favor of the appointment of a

 trustee, serving as evidence of the gross mismanagement of the affairs of the NRA by current

 management. In retaining and determining the scope of work for the Brewer firm, LaPierre and

 the NRA failed to follow basic retention procedure. Most critically, LaPierre did not seek

 alternative bids to perform the work, review the financial terms of the firm’s engagement, or

 undertake any consideration of project-based pricing as an alternative to hourly-based pricing.37

 Instead, the process of negotiating the engagement letter and the pricing, and reviewing and

 approving the firm’s invoices, was left entirely to General Counsel John Frazer, despite the fact

 that he possessed little, if any, relevant experience. When he negotiated the original engagement

 letter with the Brewer firm, Frazer did not comply with the NRA’s internal controls and policies

 by failing to obtain the requisite written approval from the NRA President and one Vice President.

         67.      Over the course of the engagement itself, the Brewer firm has charged—and caused

 the NRA to incur—exorbitant legal fees. More specifically, according to NRA regulatory

 disclosures, the NRA has authorized and expended significant institutional funds—in excess of

 $38,621,386 million between March 2018 and December 2019—for payments to the Brewer firm.

 Upon information and belief that figure excludes billing for much of 2020 and does not include

 the $794,582.50 for services that solely “relate to the chapter 11 filings” in these bankruptcy

 cases.38 That fee has been fully paid. In addition, the Brewer firm was paid a $2,551,039.54 retainer

 for anticipated work as special counsel in connection with this bankruptcy.39


 37
    The Brewer firm’s involvement here raises the specter of potential conflicts as well. The firm represented Wayne
 LaPierre in the course of the Attorney General’s investigation.
 38
    See Dkt. 84-5.
 39
    See Dkt. 84-5.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 25
                                                                                                        DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                     Entered 02/12/21 16:34:29              Page 31 of 41




                     ii.        The NRA’s consistent practice of filing false and misleading
                                regulatory filings constitutes cause to appoint a trustee.

          68.      As a New York not-for-profit corporation holding charitable assets and operating

 in New York, the NRA must register and file accurate and complete annual reports with the

 Charities Bureau of the Office of the Attorney General. See N.Y. EPTL §§ 8-1.4(d) and (f). In

 addition to these registration requirements, as a charitable organization soliciting contributions in

 New York, the NRA must also register and file accurate and complete annual reports under Article

 7-A of the Executive Law. N.Y. Exec. § 172-b. These annual reports, commonly referred to as

 CHAR500s, must include copies of an organization’s annual IRS Form 990, and, for organizations

 like the NRA, copies of the organization’s audited financial statements. Id. Further, the CHAR500s

 must be signed by: (i) the organization’s President or Authorized Officer and (ii) its Chief Financial

 Officer or Treasurer, both of whom, by their signatures, certify under penalties of perjury that the

 report, including all attachments, is true and accurate. See id. New York law expressly provides

 that no person shall “[m]ake any material statement which is untrue in…[a] financial report or any

 other form or documents required to be filed” with the Attorney General’s office pursuant to

 Article 7-A of the Executive Law. See N.Y. Exec. § 172-d(1).

          69.      The NRA made materially false and misleading statements and omissions in its

 2015, 2016, 2017, and 2018 CHAR500 filings with the Attorney General.40 These statements

 included, but were not limited to, false statements about compensation and benefits for officers

 and directors, false statements about diversion of corporate assets, false statements about

 enforcement of its conflict of interest policy, false statements about its process for determining


 40
    The NRA’s 2019 IRS Form 990 was filed in November 2020. On its face, that form raises substantial questions
 about its accuracy and completeness. For example, the NRA admits on the form that it has “identified what it believes
 are excess benefit transactions in which it engaged in 2019 and in prior calendar years of which it became aware but
 were not reported in its prior forms 990.” Appendix Exhibit 8 at 443. The NRA further indicated that these unspecified
 transactions were “still under review” and the NRA was unable at the time of filing to say whether the transactions
 constituted excess benefit transactions. Id.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 26
                                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                    Entered 02/12/21 16:34:29   Page 32 of 41




 compensation of officers, false statements about compensation and benefits of directors, false

 statements about compensation policies and reviews, and false statements about transactions with

 interested persons.41 The NYAG Enforcement Complaint contains examples of false and

 misleading statements the NRA has filed in contravention of its obligations under New York Law

 during the period 2015-2018.42 The NRA’s consistent dishonesty in its regulatory filings

 constitutes cause to appoint a trustee.

         70.      By way of example, for years, under the control of LaPierre, Frazer and other NRA

 officers and directors instituted a practice whereby millions of dollars in entertainment and travel

 expenses incurred by NRA executives were billed to the NRA as disbursements by the NRA’s

 largest vendor, Ackerman McQueen. This evaded both the NRA’s own accounting and IRS

 requirements for expense reimbursement and reporting.

         71.      LaPierre and other insiders regularly used this Ackerman McQueen pass-through

 arrangement to conceal private travel and other costs that were largely personal in nature, wasting

 substantial charitable resources and exposing the NRA to potential liability for violation of IRS

 reporting requirements. In its mandated filings, such as in 2018, the NRA indicated that it required

 substantiation of all expenses prior to reimbursing or paying for expenses incurred by all directors,

 trustees and officers. But in its most recent filing, the 2019 IRS from 990, filed in November 2020,

 the NRA disclosed that in fact it did not require substantiation prior to reimbursing or allowing

 expenses incurred by all directors, trustees, and officers, including the CEO/Executive Director.43

         72.      Misuse of NRA funds has continued even after the NRA was aware of the NYAG’s

 investigation in April 2019. After the NYAG confronted the then-CFO with evidence relating to



 41
    See Appendix Exhibit 1 at 136-40.
 42
    See Appendix Exhibit 1 at 136-40.
 43
    See Appendix Exhibit 8 at 434 (2019 Form 990, Schedule J, Part 1, Line 2).


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 27
                                                                                            DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                      Entered 02/12/21 16:34:29   Page 33 of 41




 the falseness of the NRA’s previous filings, in its filing in November 2020, the NRA was forced

 to admit that it did not follow its written policy regarding payment or reimbursement for expenses

 including tax indemnification and gross-up payments, housing allowance or residence for personal

 use, and health or social club dues or initiation fees.

            73.      In its November 2020 filing, the NRA further admitted that it engaged in excess

 benefit transactions with disqualified persons (of the kind alleged in the NYAG Enforcement

 Action) that had not been disclosed in earlier IRS filings, as required by law.44 An excess benefit

 transaction is a transaction in which an economic benefit is provided by a not-for-profit entity,

 directly or indirectly, to a “disqualified person,” and the value of the economic benefit provided

 by the organization exceeds the value of the consideration received by the organization. 26 CFR §

 53.4958-4. A disqualified person is a person “in a position to exercise substantial influence over

 the affairs” of the not for profit. Id. § 53.4958-3 (citing 26 U.S.C. 4958(f)(1)(A)). In its 2019 IRS

 Form 990, the NRA further admits that has it has engaged in what it believes are excess benefit

 transactions in 2019 and earlier years, some of which were not reported in prior Form 990s.45

            74.      These failures demonstrate dishonesty, fraud, and/or gross incompetence which

 could subject the NRA to sanctions, fines and tax exposure and are cause for appointment of a

 trustee. See, e.g., Evans, 48 B.R. at 47-49 (appointing Chapter 11 trustee where debtor in

 possession provided no excuse for failing to file tax returns, subjecting estate to possible interest

 and penalties, and failed to investigate potential preferential transfers).




 44
      See Appendix Exhibit 8 at 398 (2019 Form 990, Part IV, quest 25(a) and (b)).
 45
      See Appendix Exhibit 8 at 443-44 (Schedule L).


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 28
                                                                                              DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21           Entered 02/12/21 16:34:29        Page 34 of 41




                 iii.      The NRA General Counsel’s lack of oversight constitutes cause to
                           appoint a trustee.

        75.     As a New York not-for-profit corporation exempt under the Internal Revenue Code

 § 501(c)(4), the NRA is a charity subject to the authority of the New York Attorney General. See

 Citizens United v. Schneiderman, 882 F.3d 374 (2d Cir. 2018). The NRA’s use of its assets and

 institutional funds, its governance and operations, and the fiduciary duties of its officers and

 directors, are governed by the N-PCL and Estates Powers & Trusts Law (“EPTL”). The NRA’s

 fundraising activities are governed by the Executive Law.

        76.     Under New York law, the NRA’s Board was required to adopt, implement and

 assure compliance with a conflict of interest policy that ensures the NRA’s trustees, directors,

 officers and key persons act in the corporation’s best interest and comply with legal requirements,

 including those concerning related party transactions. See N-PCL § 715-a; EPTL § 8-1.9.

 Likewise, the NRA and its Board of Directors were legally required to adopt, oversee and ensure

 compliance with a policy providing for an effective process to receive and consider whistleblower

 concerns and for protecting whistleblowers. See N-PCL § 715-b; EPTL § 8-1.9.

        77.     In his capacity as Secretary and General Counsel, Frazer had the duty to be aware

 of these legal requirements and assure that appropriate changes were timely made in the NRA’s

 governance procedures to comply with these requirements. From 2014 to 2018, Frazer failed to

 make the necessary changes to board governance procedures, or to advise officers and directors of

 the needed changes. He failed to ensure that related party transactions were being appropriately

 addressed in accordance with N-PCL § 715; failed to enforce compliance with the NRA’s Conflict

 of Interest Policy for years; and failed to ensure that the NRA was in compliance with laws and

 policies governing whistleblowers.




 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 29
                                                                                         DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21            Entered 02/12/21 16:34:29         Page 35 of 41




                 iv.        The NRA Board failed to appropriately review and approve
                            lucrative contracts with insiders.

        78.     The NRA’s lack of oversight resulted in the waste of millions of dollars in

 charitable assets. One example is in the awarding of lucrative contracts to insiders and entities

 providing personal benefits to the LaPierres without proper review and authorization of such

 transactions by the NRA Board. In some instances, such contracts have constituted related party

 transactions that the Board was required to approve upon contemporaneous proof that the

 transaction was fair, reasonable and in the corporation's best interest at the time of such

 determination. N-PCL § 715. Further, the NRA Board was required to adopt and ensure

 compliance with a conflict of interest policy to ensure that its directors, officers and key persons

 act in the corporation's best interest and comply with applicable legal requirements. N-PCL § 715-

 a. The Board failed to carry out these duties in many ways, including in regard to overseeing

 lucrative contracts to current and former NRA officers and employees and other insiders.

        79.     Pursuant to the NRA Bylaws, the compensation of the executive vice president, the

 general counsel and the treasurer are set by the Board. These officers are not permitted to receive

 any compensation without specific Board authorization. Further, compensation must be accurately

 disclosed on regulatory filings. In addition, contracts above $100,000 in total payments require

 certain authorizations. Yet the NRA has awarded rich post-employment “consulting” contracts to

 its senior officers with little to no oversight or compliance with internal policies and without any

 real assessment of benefits to the NRA.

        80.     As one instance of this conduct, LaPierre himself had a post-employment contract

 which provided for payments in excess of $1 million per year after his tenure as executive vice

 president ends due to retirement or losing a re-election bid. Originally signed in 2013, the contract

 was not properly ratified, reviewed, or reported to the Board or the government on regulatory


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 30
                                                                                           DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                   Entered 02/12/21 16:34:29            Page 36 of 41




 filings. The contract was amended a number of times. In each amendment, the duration and

 compensation provided in the contract increased. The NRA was obligated to continue to pay

 LaPierre for years after he lost re-election or retired and at a higher rate than his compensation as

 executive vice president. Pursuant to the April 30, 2018 amendment (the last amendment provided

 to the AG in its investigation), the contract provided for a 7-year compensation schedule paying

 $1,300,000 in 2019, and $1,500,000 for the next 6 years (2020-2025) with an additional five years

 (2026-2030) at similar rates.

         81.      As another example, the NRA’s former longtime treasurer and CFO, Wilson

 Phillips, before retiring, was awarded an independent consulting agreement under which he would

 be paid $30,000 per month for five years after his retirement, for unspecified consulting services,

 with no deliverables. This contract was signed by the then NRA President and First Vice

 President.46 Carolyn Meadows was the First Vice President at that time; she is now NRA President.

 There is no evidence that the contract was properly reviewed or approved in conformance with

 NRA Bylaws and policies. The Chair of the Audit Committee testified that if the contract

 constituted a related party transaction and had been presented to the Audit Committee, “I can

 guarantee you my committee would not have approved that.”

         82.      In another instance, when the NRA terminated its former executive director of

 general operations, LaPierre directed the NRA to agree to pay the terminated officer for

 “consulting services” totaling approximately $1.8 million. This contract was not subject to

 competitive bidding, internal review or required approvals. Nor, upon information and belief, were

 services rendered under the contract, although the contract was paid.




 46
   Ms. Meadows is part of the NRA Special Litigation Committee that LaPierre consulted to commence this bankruptcy
 case. See Dkt. 1.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 31
                                                                                                      DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                 Entered 02/12/21 16:34:29          Page 37 of 41




            83.      Such contracts are self-dealing, demonstrate a lack of compliance with internal

 policies and a lack of meaningful oversight, and constitute a waste of charitable assets. Yet these

 and similar contracts were not reviewed or approved appropriately or were retroactively approved

 without the required thorough analysis.47

                   v.        The NRA also failed to properly implement required policies for
                             whistleblower complaints.

            84.      Under New York law, an organization of the NRA’s size must “adopt, and oversee

 the implementation of, and compliance with, a whistleblower policy to protect from retaliation

 persons who report suspected improper conduct.” N-PCL § 715-b. The NRA failed in this

 obligation as well, stifling internal reform efforts.

            85.      For example, in July 2018, a group of senior level staff in the Office of the Treasurer

 acted as whistleblowers when they created a “List of Top Concerns for the Audit Committee”

 which enumerated their concerns relating to financial conflicts of interest, senior management

 override of internal controls, and vague and deceptive billing practices. On July 30, 2018, the Audit

 Committee held an emergency meeting at which the concerns were presented. The Report of the

 Audit Committee documenting the July 30, 2018 meeting makes no mention of the fact that

 whistleblowers came forward. In contrast, it was the usual practice of the Audit Committee to

 expressly note in its committee reports when “there were no instances of whistleblowing reported.”

 Upon information and belief, NRA personnel failed to take appropriate steps to protect the

 whistleblowers and took affirmative steps to conceal the nature and scope of the NRA

 whistleblower’ concerns from its external auditors.48




 47
      See Appendix Exhibit 1 at 85-91.
 48
      See also Appendix Exhibit 1 at 121-24.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 32
                                                                                                 DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21            Entered 02/12/21 16:34:29        Page 38 of 41




                    Appointment of a trustee is also appropriate under § 1104(a)(2).

        86.     Courts have broad discretion to appoint a Chapter 11 trustee even absent a finding

 of “cause,” when such “appointment is in the interests of creditors, any equity security holders,

 and other interests of the estate….” See 11 U.S.C. § 1104(a)(2). In making its determination of

 whether to exercise its equitable powers to appoint a trustee under Section 1104(a)(2), courts “look

 to the practical realities and necessities inescapably involved in reconciling competing interests.”

 See In re Hotel Assocs., Inc., 3 B.R. 343, 345 (Bankr. E.D. Pa. 1980).

        87.     In deciding whether a trustee should be appointed under Section 1104(a)(2), courts

 commonly consider the following factors: (1) the debtor’s trustworthiness; (2) past and present

 performance and the potential for reorganization; (3) whether creditors have confidence in present

 management; and (4) the benefits of appointing a trustee balanced against the cost of appointment.

 See In re Morningstar Marketplace, Ltd., 544 B.R. 297, 304 (Bankr. M.D. Pa. 2016)(citing

 Europark Indus., Inc., 424 B.R. at 621); In re Ionosphere Clubs, Inc., 113 B.R. 164 (Bankr.

 S.D.N.Y. 1990); see also Evans, 48 B.R. at 48.

        88.     In this case, consideration of the factors weighs in favor of a trustee. As discussed

 above, the NRA, LaPierre and the management teams he has put into place have a long-standing

 history of failing in their fiduciary duties to the NRA and lacking honesty and care in their

 oversight of the NRA’s charitable assets. These facts, including a history of filing false and

 misleading regulatory filings, leads to the conclusion that the NRA’s current top management

 cannot be trusted. Similarly, the NRA’s past performance—management’s abuse of expense and

 reimbursement policies, disregard of New York regulatory laws, and failure to establish any

 meaningful oversight—should be considered and weighed in determining the equity of appointing

 a chapter 11 trustee. The lack of trust in the current management is further demonstrated by, for

 example, former NRA Board member Phillip Journey’s filing of a request for appointment of an

 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 33
                                                                                          DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21                    Entered 02/12/21 16:34:29   Page 39 of 41




 examiner49 and commencement of an NRA member class action against the NRA in the Middle

 District of Tennessee.50 Where, as here, a debtor’s “inherent conflicts extend beyond the healthy

 conflicts that always exist between debtor and creditor,” a trustee is warranted. See Marvel 140

 F.3d at 472-73 and 474 (citing and relying on Cajun Elec., 74 F.3d at 600 (adopting dissent 69

 F.3d at 751)).

            89.     In light of the fraud, dishonesty, false filings, and gross mismanagement, it is

 respectfully submitted that a trustee should be appointed under 11 U.S.C. § 1104(a)(1). Further,

 given the contentious litigation, the conduct demonstrated in relation to the filing of these

 bankruptcy cases, and the lack of trust in the NRA’s current management, a trustee is necessary to

 serve the best interests of the estate and the creditors under § 1104(a)(2).

                                                 CONCLUSION

            90.     This case presents an extraordinary and unique set of facts. In the face of the

 substantial allegations of illegal conduct in the state in which it is chartered, and a pending

 enforcement action there, the NRA has decided that it can cross state borders with its assets and

 open up in a different jurisdiction to evade law enforcement action. It has filed for bankruptcy

 using a newly formed subsidiary, while claiming to be financially solvent, to avoid regulation in

 the state where is chartered and subject to oversight.

            91.     Given the particular facts before the Court, it is respectfully submitted that this

 bankruptcy proceeding was brought in bad faith and should be dismissed. In the alternative, a

 trustee should be appointed for cause based upon the demonstration of fraud, dishonesty, and gross

 mismanagement by the current management, and to protect the interests of creditors and the estate

 itself.


 49
      See Motion for Appointment of Examiner [Docket No. 114].
 50
      See Dell’Aquila v. NRA, M.D. Tenn. Case. No. 19-cv-00679.


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 34
                                                                                             DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21    Entered 02/12/21 16:34:29    Page 40 of 41




 Dated: February 12, 2021.              Respectfully submitted,

                                             /s/ Gerrit M. Pronske
                                             Gerrit M. Pronske
                                             State Bar No. 16351640
                                             Eric M. Van Horn
                                             State Bar No. 24051465
                                             Jason P. Kathman
                                             State Bar No. 24070036
                                             SPENCER FANE LLP
                                             2200 Ross Avenue, Suite 4800 West
                                             Dallas, Texas 75201
                                             (214) 750-3610 – Telephone
                                             (214) 750-3612 – Telecopier
                                             -and-
                                             5700 Granite Parkway, Suite 650
                                             Plano, Texas 75024
                                             (972) 324-0300 – Telephone
                                             (972) 324-0301 – Telecopier
                                             Email: gpronske@spencerfane.com
                                             Email: ericvanhorn@spencerfane.com
                                             Email: jkathman@spencerfane.com

                                                   -- And –

                                             /s/ James Sheehan
                                             James Sheehan
                                             Pro Hac Vice
                                             Emily Stern
                                             Pro Hac Vice
                                             Monica Connell
                                             Pro Hac Vice
                                             Stephen Thompson
                                             Pro Hac Vice
                                             28 Liberty Street
                                             New York, NY 10005
                                             (212) 416-8401
                                             Email: James.Sheehan@ag.ny.gov
                                             Email: Emily.Stern@ag.ny.gov
                                             Email: Monica.Connell@ag.ny.gov
                                             Email: Stephen.Thompson@ag.ny.gov

                                             COUNSEL FOR THE PEOPLE OF
                                             THE STATE OF NEW YORK, BY
                                             LETITIA JAMES, ATTORNEY GENERAL
                                             OF THE STATE OF NEW YORK


 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 35
                                                                              DA 2056220.7
Case 21-30085-hdh11 Doc 156 Filed 02/12/21            Entered 02/12/21 16:34:29        Page 41 of 41




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, a true and correct copy of the foregoing was
 served upon all parties entitled to notice, including the Debtors and United States Trustee, via the
 Court’s electronic transmission facilities.

                                                      /s/ Gerrit M. Pronske
                                                      Gerrit M. Pronske




 BRIEF IN SUPPORT OF MOTION TO DISMISS, OR, IN THE ALTERNATIVE APPOINT CHAPTER 11
 TRUSTEE – PAGE 36
                                                                                          DA 2056220.7
